Citation Nr: 1121084	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the claimant was insane at the time of actions leading to his discharge from active service.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychosis and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Esq.


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The claimant had active service from May 1989 to February 1991. 

An August 2004 administrative decision determined the claimant's discharge from the military was under conditions other than honorable and, therefore, does not entitle him to Department of Veterans Affairs (VA) benefits.  The claimant did not timely appeal this determination, and therefore this decision became final.

The current appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision of the VA Regional Office (RO) in Waco, Texas, which denied the claimant's service connection claim on the basis of the claimant's character of discharge from the military. 

In July 2008 the Board denied the claim.  The claimant appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand which, in turn, stated that a remand for a retrospective opinion regarding the claimant's psychiatric status at the time he committed the offenses leading to his discharge was necessary.  In December 2008 the Board remanded the case for that purpose.  

In May 2010 the Board found that the post-remand development was not adequate for adjudication purposes and, so, the case was again remanded to obtain an addendum to February and May 2009 VA examination reports for the purpose of clarifying the opinion regarding the claimant's psychiatric status (i.e., whether he was insane) at the time he committed the offenses leading to his discharge from service.  The examiner was to be informed of the definition of "insanity," which was set forth in the May 2010 remand.  An addendum was obtained in July 2010.  

In the May 2010 remand it was noted that the claimant's representative had taken issue with the non-adjudication of his claims for service connection and for a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU claim).  However, the issue as to the claimant's status as a "veteran" (and an assessment of whether he is barred from receipt of such benefits) had to be adjudicated prior to the assessment of whether he is entitled to service connection or TDIU benefits. 

Subsequently, in VA Form 9 of April 2011, the claimant's attorney made an assortment of allegations or contentions, some of which dealt with the possibility that there might be claim(s) for service connection, increased rating(s), and a TDIU claim (and the Board notes that the has not been service-connected for any disability).  As to this, while under 38 U.S.C.A. § 7104(a) and 38 C.F.R. § 20.202 VA is required to interpret pleadings in a liberal manner, this does not impose upon VA a duty to conjure up claims or issues, particularly when, as here, the claimant is represented by an attorney who is experienced in veterans law.  Accordingly, if the claimant or the claimant's attorney believes that there are any additional claims or issues, this should be clearly set forth with as much specificity as possible so that the RO may adjudicate such matters in the first instance.  

Lastly, the Board notes that the July 2010 addendum indicates that the clamant may have sustained brain injury(ies) from boxing matches during active service and he was referred for a consultation for possible traumatic brain injury (TBI).  The results of any such consultation, if it was conducted, are not on file and, so, it is not clear whether the claimant actually has TBI.  Accordingly, the possibility that the claimant (in light of the favorable outcome of this decision) may wish to claim service connection for TBI is drawn to the attention of the RO for clarification and is referred to the RO for any needed action.  


FINDINGS OF FACT

1.  The unrefuted medical evidence shows that the Veteran was insane at the time of actions leading to his discharge from active service and, thus, his discharge under conditions other than honorable is not a bar to receipt of VA benefits.  

2.  The Veteran incurred an acquired psychiatric disorder, to include a psychosis and PTSD during active service. 


CONCLUSIONS OF LAW

1.  The Veteran was insane at the time of actions leading to his discharge from active service under conditions other than honorable and he is not barred from receipt of VA benefits.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2010).  

2.  An acquired psychiatric disorder, to include a psychosis and PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An August 2004 administrative decision determined that the claimant was discharged from the military under "other than honorable conditions" by reason of his military misconduct which was willful and persistent.  It was found that the charges in service had included threatening to kill another service member, unlawfully carrying a concealed weapon, striking and kicking another service member with a force likely to produce death or grievous bodily harm, disrespect toward a petty officer, and failing to go to his appointed place of duty.  The character of his discharge, in turn, acted to bar him from receiving VA benefits for his entire period of military service.  

The claimant did not file a timely notice of disagreement (NOD) in response to that August 2004 administrative decision.  So that decision became final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103. 

Post-service VA medical treatment records reflect that the claimant has been diagnosed as having a psychiatric disorder.  A VA record dated in September 2004 reflects a diagnosis of generalized anxiety disorder, severe, with occasional panic attacks.  A record dated in January 2008 reflects diagnoses of PTSD, chronic; major depressive disorder, recurrent severe with psychosis; R/O schizoaffective. 

In February 2009, a VA examiner assessed the claimant's current condition, to include an Axis I diagnosis of schizoaffective disorder, depressed type; PTSD features; and an Axis II diagnosis of a personality disorder, not otherwise specified.  The claimant reported having been assaulted during military service.  Psychological testing was done and suggested an anxiety disorder, somatoform disorder, dysthymic disorder, and PTSD.  Severe clinical syndromes were suggested, i.e., a thought disorder, major depression, and delusional disorder.  He seemed to meet the criteria for major depression as well as a psychotic process.  His history of fighting during military service "could be consistent with paranoid ideation."  With regard to an assessment of the claimant's mental condition at the time of the offenses culminating in his discharge from service, the examiner stated that these offenses were "most likely caused by, or a result of, psychotic processes."  The claimant appeared to the examiner to be "paranoid at the time" and to have been "delusional while in the Navy."  

Thereafter, the RO requested that the examiner to determine whether the claimant was "insane" at the time of the offenses leading to his discharge from service. 

In a May 2009 addendum, the examiner stated that such a determination could not be made "without resorting to mere speculation," because "insanity is not a psychological label but a legal term."  The examiner reiterated the opinion that the claimant was "psychotic" at the time.  

In July 2010 the VA examiner, who extensively reviewed the "file record" as well as medical records, observed that the claimant had been discharged from service due to multiple behavioral difficulties and charges.  He was now taking "haloperidol" and "alprazolam."  He now carried diagnoses of a schizoaffective disorder and generalized anxiety disorder.  When initially seen by the examiner the claimant had had a psychotic process, along with depression.  The examiner had noticed what was considered to be a pervasive paranoia and had to rule out a schizoaffective disorder.  At that time the examiner had also rendered a diagnosis of PTSD.  At that time, after reviewing the medical records, compensation and pension folder, and documentation that the claimant presented later, the examiner had rendered a diagnosis of a schizoaffective disorder, which meant depression with pervasive paranoia.  The documentation that the claimant presented suggested that he had been paranoid at the time of his offenses.  The patient alleged that during service racially motivated gangs had been attacking him and were after him.  He had hidden a knife to protect himself, i.e., for self defense.  He attacked other individuals in self defense.  Moreover, the claimant has sent flowers to the examiner, which suggested poor judgment.  

It was the examiner's opinion that at the time of the offenses during service, the claimant was "most likely than not" experiencing a psychotic process, i.e., paranoia.  "Most likely than not" his behavior was due to his paranoia and psychotic processes, i.e., poor reality testing."  

The examiner again noted that "insanity" was an "illegal" [legal] term which was not used in the profession of psychology.  However, it was the examiner's opinion that the claimant was mentally ill "most likely than not" during military service.  It was important to note that the claimant twice sustained a broken nose during service and he reported that he had engaged in boxing during service.  The examiner therefore posed the question of possible brain damage or organicity as a result of these injuries, leading to the development of psychoses and behavior difficulties, poor impulse control, and organicity.  

After the July 2010 VA addendum additional records were obtained.  These include a February 2007 report by a three member panel concerning the claimant's application for correction of his military records.  The panel determined that the evidence was insufficient to establish the existence of probable material error or injustice.  The panel considered mitigating factors such as his youth and documentation he had submitted showing that he had been diagnosed with a severe generalized anxiety disorder with occasional panic attacks, which he contended caused his stressful service onboard ship.  The panel found that these factors and contentions were not sufficient to warrant recharacterization of the discharge given his record of misconduct.  Additional records relevant to that Board's proceedings indicate that the claimant had submitted a copy of an August 2004 report of a psychological examination conducted by a civilian doctor (however, a copy of that report was not included in the additionally obtained records).  

Law and Regulations

To be considered a "veteran" for purposes of receiving VA benefits, including service-connection, a person must have had active service and been discharged or released therefrom under conditions "other than dishonorable."  38 U.S.C.A. § 101(2).  Compensation and most other VA benefits are barred if they are claimed with reference to a period of service which is found to be dishonorable for VA purposes.  38 C.F.R. § 3.12(a).  When a serviceman is given an other than honorable discharge by the service department, VA decides whether the character of such discharge is dishonorable for VA purposes.  

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). 

A discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).

38 C.F.R. § 3.354(a) defines insanity.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Also, 38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).   

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In an adjudication of a claim for service connection on the merits, the Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The record does not show that the claimant's discharge has been upgraded to a status that would allow him to obtain VA benefits.  The character of his discharge, together with the fact that the discharge was based upon actions which were previously found to be the result of willful misconduct, stands as a bar to his receipt of VA benefits unless he was insane at the time of the offenses that led to his discharge.  

The claimant asserts that his acquired psychiatric disorder caused him to become legally insane during his military service and caused him to commit the inservice acts of misconduct leading to his discharge from military service with an other-than-honorable discharge.  

The claimant's service records medical have been determined to be largely unavailable.  The RO attempted to secure the claimant's service treatment records (STRs) from the National Personnel Records Center (NPRC) which responded that the majority of the records were not available.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been destroyed or are unavailable, the Board has a heightened duty to provide and explanation of reasons or bases for its findings).  When a claimant's STRs are not available, VA's duty to assist and to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Initially, the Board must note that the finding by a panel of the Board of Corrections that the evidence presented was insufficient for the purpose of recharacterizing the character of the claimant's discharge from active service is not binding upon the Board of Veterans' Appeals.  In this connection, it must be noted that the evidence in the instant case differs from that presented to the Board of Corrections.  That is, even though the report of private psychological testing before the Board of Corrections is not now on file, there are on file three VA medical opinions which apparently were not presented to or before the Board of Corrections.  

In a precedent opinion by VA General Counsel, 20-97, the analytic approach involving the application of the definition of insanity under38 C.F.R. § 3.354(a) was set forth.  Also, in Koschock v. Nicholson, No. 05-1528, slip op. at 6 (U.S. Vet.App. July 19, 2007) (nonprecedential memorandum decision) it was noted that a Board decision had, correctly, not required a showing that the appellant was a danger to himself, others, or property in order to find he was insane but, rather, that the Board considered the various means of demonstrating a person met the regulatory definition of insanity.  

In VAOPGCPREC 20-97 it was held that behavior attributable to either a personality disorder, which is not a disease, or a substance abuse disorder did not qualified for the purposes of the definition of insanity in 38 C.F.R. § 3.354(a) but that schizophrenia (a psychosis) did (citing Struck v. Brown, 9 Vet. App. 145, 152 (1996) in which the claimant, during service, had schizophrenia which had been triggered by the stress-related military service).  Also, the phrase "interferes with the peace of society" in 38 C.F.R. § 3.354(a) meant acts which tend to excite violent resentment or create public tumult, or provoke, excite, or incite others to break the peace, and "antisocial" meant behavior which is "hostile or harmful to organized society," especially behavior which "deviat[es] sharply from the social norm."  Examples of antisocial behavior provided in DSM-IV, at 649-50, included irritability and aggressiveness, as indicated by repeated physical fights or assaults.  Thus, the phrase "become antisocial" as used in 38 C.F.R. § 3.354(a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  Moreover, to be considered insane under the departure-from-accepted-standards criteria of section 3.354(a), a person must both deviate from the accepted standards of the community to which he or she belongs by birth and education and be unable to adjust to the social customs of the community in which he or she resides, with the latter being, in essence, an "average person" standard. 

The medical opinions obtained in this case from a VA examiner have repeatedly stated that at the time of the offenses leading to the claimant's discharge from service he had an ongoing psychotic process.  In the February 2009 opinion it was stated that the claimant was delusional.  The July 2009 opinion indicates that at the time of the offenses in question the claimant had pervasive paranoia from a psychotic process and that he had "poor reality testing."  

While the VA physician did not unequivocally state that the claimant had lost all contact with reality, it must also be noted that the VA physician never directly responded to the question of whether the claimant was insane, stating that the term insanity was a legal, and not a medical, term.  

As to this, it must be first noted that the opinions rendered by the VA examiner are consistent in stating that the claimant's behavior was due to a psychotic process, in addition to PTSD.  This is consistent with evidence before the Board of Corrections to the extent that it was indicated that the claimant had, during military service, a psychoneurosis.  Second, there is no competent medical evidence on file which directly refutes the opinion of the VA examiner.  As to this, the indication by the Board of Corrections that the claimant had a psychoneurosis, without formally finding that he had a psychosis, is insufficient to refute the VA medical examiner's opinion, particularly in light of the absence of the evidence of a private psychological report that was before the Board of Corrections (but is not herein on file).  

Accordingly, the only means by which the opinion of the VA examiner could possibly be refuted is if the information provided to that examiner by the claimant is found to lack credibility.  Generally see Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In evaluating the credibility of the history related by the claimant to the VA examiner, the assessment of the examiner as to the claimant's credibility is a factor.  Here, it is clear that the examiner found the claimant to be credible inasmuch as there is nothing in any of the three opinions from that examiner which suggests that anything related by the claimant was improbable or inconsistent with any other evidence on file.  The Board must also observe that this is particularly true in light of the absence of the STRs.  The consistency of the statements or history asserted by the claimant is also a factor in any credibility analysis.  Here, the claimant asserted to the Board of Corrections that a psychiatric disorder was the cause of his behavior during service leading to his discharge and he has again maintained this same argument before VA.  

Accordingly, the statements and history related by the claimant to the VA examiner are found to be credible.  However, the analysis does not end here.  Unlike an adjudication on the merits, to establish status as a "veteran" there must be a preponderance of the evidence and not merely an approximate balance of favorable and negative evidence.  In this regard, the VA examiner repeatedly used the phrase "most likely" in describing the likelihood that the claimant's psychiatric disorders affected his behavior during service.  Were there any counter-balancing evidence which weighed against the claimant in this consideration the use of this phrase, "most likely," might be insufficient to establish his status as a "veteran."  However, here there is essentially no negative evidence which weighs against the matter under consideration, i.e., insanity leading to the behavior that caused him to be discharged from service.  

Here, as in Struck, Id., the claimant is shown to have had a psychosis which first manifested during active service.  His aggressive behavior during service was antisocial and interfered with the peace of society, all within the meaning of 38 C.F.R. § 3.354(a) and was due to an acquired psychotic disorder and PTSD.  Moreover, his behavior deviated from the accepted standards of his native community and he was unable to adjust to the social customs of the community in which he resided.  

Thus, in sum, the Board finds that at the time of the offenses during military service which led to the claimant's discharge from service under other than honorable conditions, the claimant was insane as the result of a psychiatric disability or disabilities which were of service onset.  

As a result, the Board finds that the claimant is a "veteran" for the purpose of receipt of VA benefits and that, as found by the VA examiner, an acquired psychiatric disorder, to include a psychosis and PTSD, is of service origin.  

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) imposes on VA duties to notify and assist claimants and their representatives in substantiating claims.  Here, in light of the favorable outcome, further discussion concerning the duties and obligations imposed by the VCAA is not required.  







ORDER

The Veteran was insane at the time of actions leading to his discharge from active service and his discharge under conditions other than honorable is not a bar to receipt of VA benefits.  The appeal is granted.

Service connection for an acquired psychiatric disorder, to include a psychosis and PTSD, is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


